Citation Nr: 0738127	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  99-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 6, 1973 to 
December 21, 1973.      

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified in support of this claim during a 
hearing held at the RO before a Hearing Officer in March 
2000.  In August 2002, the Board affirmed the RO's August 
1998 rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2005, the Court issued an Order 
vacating the Board's decision and remanding the matter to the 
Board for readjudication consistent with the Order.  

In April 2007, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Headaches preexisted service.

3.  There is an approximate balance of positive and negative 
evidence of record regarding the question of whether the 
veteran's headaches increased in disability in service.




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, headaches 
were aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 
5103, 5103A, 5107 (West 2002); 38C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letter dated June 2007, after initially deciding 
that claim in a rating decision dated August 1999.  Given 
that VCAA notice was not mandated at the time of the rating 
decision, the timing of the remedial notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of the notice letter considered in conjunction 
with the content of other letters the RO sent to the veteran 
in December 2000, January 2001, March 2001 and February 2002 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II and Dingess/Hartman.  Therein, 
the RO acknowledged the veteran's claim, notified the veteran 
of the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, informed him of 
VA's duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates.  As well, it identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to send directly to VA all 
pertinent evidence he had in his possession, which he had not 
previously identified.   

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records, post-service VA and private treatment 
records, and records from the Social Security Administration 
(SSA).  The veteran does not now claim that there is any 
outstanding evidence for VA to secure in support of his 
appeal.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him a VA 
examination in support thereof.  During that examination, a 
medical professional discussed the presence and etiology of 
the claimed disability.  Since then, the veteran has not 
claimed that the report of this examination is inadequate to 
decide the veteran's claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
residuals of a head injury.  According to his written 
statements submitted during the course of this appeal and his 
hearing testimony, presented in March 2003, the veteran 
suffered a skull fracture prior to service, the residuals of 
which were aggravated in service.  Allegedly, he had memory 
loss prior to entering service, which had resolved by the 
time he entered service, but no headaches, dizzy spells or 
other symptoms.  Four days after entering, he reportedly 
began experiencing severe headaches, which necessitated 
treatment.  He asserts that the record supports a grant of 
his claim based on a theory of aggravation by showing that 
his service department found him fit to enter service, but 
shortly after beginning training, sent him for treatment and 
discharged him based on medical reasons.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, the condition 
manifested that condition to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, private medical records dated in July 1972 
establish that, prior to service, the veteran suffered a 
skull fracture and a hematoma in the right temporal region, 
which rendered him unconscious.  This injury caused left 
hemiparesis and necessitated a craniectomy in July 1972, 
during which time a surgeon evacuated the hematoma and placed 
the veteran on Dilantin prophylactically.  Thereafter, the 
veteran complained of nervousness, agitation and numbness in 
the left arm.  By November 1972 and March 1973, when he was 
seen for follow-up visits, the veteran reported no headaches 
or residual weakness, but indicated that he did not feel like 
going back to work.  In April 1973, the veteran underwent a 
right temporal cranioplasty to repair his skull defect.  

Approximately nine months later, the veteran entered service.  
A veteran who served during a period of war is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2006); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service, and that 38 
C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to 
the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service); 
see also Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004) (holding that VA, rather than the claimant, bears the 
burden of proving that a disability preexisted service and 
was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 
4, 2005) (applies to claims pending on or filed after May 4, 
2005).  

According to 38 C.F.R. § 3.304(b) (2006), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

On induction examination conducted on December 6, 1973, the 
veteran reported the previous head injury and indicated that 
he had had frequent trouble sleeping.  The examiner 
acknowledged the pre-service skull fracture and then noted no 
sequelae (underlined twice) and normal clinical neurological 
and psychiatric evaluations.  Although, under Crowe, the 
examiner "noted" no residuals of the head injury, his 
acknowledgement of a history of a pre-service head injury, 
considered together with all other material evidence of 
record, particularly, October 2002 and March 2007 opinions of 
a VA examiner and a private physician (described in more 
detail below), establish that the inception of certain 
residuals of the head injury preexisted service.  The Board 
thus finds that the veteran was not in sound condition with 
regard to his 1972 head injury when examined, accepted and 
enrolled in service.

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2005).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

In this case, eleven days after entering service, while in 
basic training, the veteran was admitted to a hospital for 
headaches.  During that hospitalization, the veteran reported 
the pre-service head injury and indicated that he had had 
headaches since that injury.  Dilantin therapy was 
administered.  A physician noted that during four days of 
basic training, the veteran's headaches had become so severe 
that they had made the veteran functionless and unable to 
cope with the rigors of the training field.  The physician 
found the veteran unfit for enlistment and recommended his 
discharge based on a depressed skull fracture, temporal 
region, and resultant severe headaches and a seizure 
disorder.  

In 1974, one year after his discharge from active service, 
the veteran sought treatment for nerves, which he claimed 
initially manifested following his 1972 head injury.  
Thereafter, he continued to receive treatment, including 
medication, for such complaints.  

More than two decades after his discharge from active 
service, in May 1997, the veteran suffered another head 
injury when he was struck in the head with a pipe.  Testing 
revealed no abnormalities other than the old fracture.  
Thereafter, he received treatment for numerous complaints, 
including, in part, neuropsychological abnormalities, dizzy 
spells, difficulty sleeping, headaches and memory loss.  
During private outpatient treatment visits for such 
complaints, he often reported that these symptoms initially 
manifested following his 1997 head injury.  In 1999, SSA 
found the veteran disabled, in part, based on residuals of 
the 1997 head injury.

Two medical professionals have addressed whether these 
complaints represent residuals of the 1972 head injury, which 
were aggravated during service, or instead, residuals of the 
1997 head injury.  In October 2001, a VA examiner found that, 
prior to service, the veteran experienced the following 
residuals of the 1972 head injury: numbness in the left arm, 
frequent headaches and occasional dizziness.  The VA examiner 
also found that the headaches increased in severity during 
service, but only temporarily, not constituting an 
aggravation beyond normal progression.  He indicated that the 
veteran began experiencing more difficulty with depression 
following his 1997 head injury.

In March 2007, a private physician found that, prior to 
service, the veteran experienced multiple residuals of the 
1972 head injury, including neuropsychiatric problems, 
sleeping difficulties and headaches.  He indicated that the 
veteran still had residual headaches from the 1972 head 
injury.  The physician further indicated that he disagreed 
with the VA examiner's previous opinion that the headaches 
temporarily flared up during service.  He explained that the 
veteran was obviously unable to handle the stress of basic 
training and became functionless, thereby heightening his 
neuropsychiatric symptoms and aggravating his headaches.  The 
physician concluded that, without the added stressor, the 
veteran could have sustained himself at a baseline of 
functioning and coping in life.  

Both medical professionals based their opinions on a 
comprehensive review of the claims file.  As well, they 
supported their opinions with well-reasoned rationale.  The 
Board thus accords each opinion equal evidentiary weight.  
These opinions clearly represent an approximate balance of 
positive and negative evidence of record regarding the 
question of whether the veteran's preexisting headaches 
increased in disability in service.  Given this fact, the 
Board must give the veteran the benefit of the doubt in the 
resolution of this question and conclude that such headaches 
were aggravated in service.  Inasmuch as the evidence in this 
case supports the veteran's claim, it must be granted.




ORDER

Service connection for headaches is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


